Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 11 are objected to because of the following informalities: 
Claim 4, line 4, for continuity, “the rod contact portion” should be --the at least one rod contact element--. 
Claim 11, line 2, for continuity, “the fishing guide locations” should be --the spaced locations”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omura (U.S. Patent Application Publication No. 2016/0088821).
For claim 1, Omura shows a fishing line guide base member for a fishing rod, comprising: first and second ends (Figs. 19-22 show a base member 600 with first and second ends each number 614) separated by a central region (623); a lower portion 
For claim 2, Omura shows the fishing line guide base member of claim 1, wherein the at least one line guide passage member mating element (Figs. 19-22: 641, 642) comprises at least one selected from a clamp, a sleeve-lock, a slot, and a slidable member (as discussed in [0106]: movable holder 642).
For claim 4, Omura shows the fishing line guide base member of claim 1, wherein the at least one line guide passage mating element (Figs. 19-22: 641, 642) comprises a slot (opening between the holder 641 and the lower portion 630) generally parallel to the longitudinal axis of the fishing rod and comprising a longitudinal indentation in the body of the fishing line guide base member along the rod contact portion (Fig. 20: the U-like shape of the attachment portion 610 and leg frame 620 of the rod contact element 630 define the indentation formed along the rod contact element), 
For claim 6, Omura shows the fishing rod guide base member of claim 1, wherein the lower portion (Figs. 20-21 and as discussed in [0106]: 630) comprises a resilient flexible material (as discussed in [0108]: “superior moldability”).

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (U.S. Patent No. 3,010,242).
For claim 1, Meyer shows a fishing line guide base member for a fishing rod, comprising: first and second ends (Figs. 2-4 show a base member 16 with first and second ends) separated by a central region (Fig. 2: adjacent numeral 14); a lower portion (Figs. 2-5, 7 and 8 and as discussed in Col. 1, lines 65-70: 16) comprising at least one rod contact element for operatively connecting to the fishing rod; and an upper portion (18, 22) comprising at least one line passage member mating element disposed proximal at least one of the first and second ends (as shown in Figs. 2-4), the at least one line guide passage mating element configured to reversibly bind a predetermined line guide passage member such that a line guide passage of the line guide passage member shall be disposed above the central region of the fishing line guide base member when the line guide passage member and the base member are operatively connected in an operational configuration (such that the at least one line guide passage 
For claim 2, Meyer shows the fishing line guide base member of claim 1, wherein the at least one line guide passage member mating element (Figs. 2-4: 18, 22) comprises at least one selected from a clamp, a sleeve-lock, a slot, and a slidable member (as shown in Figs. 2 and 4: slot 18 and Col. 1, lines 67-68: clamp 22).
For claim 3, Meyer shows the fishing line guide base member of claim 2, further comprising a locking mechanism (Figs. 2-4 and as discussed in Col. 1, lines 67-70: bolt 23, wing nut 24) for locking the line guide passage member to the at least one line guide passage member mating element in a mated configuration.
For claim 7, Meyer shows the fishing rod guide base member of claim 1, wherein the at least one mating element (Figs. 2-4: 18, 22) is moveable between a closed configuration to frictionally retain at least one foot of the fishing line guide member, and an open configuration wherein the at least one foot may be inserted or removed (Figs. 2-5 and as discussed in Col. 1, lines 67-70: mating element 22 is movable between a closed configuration contacting the at least one rod contact element 16 and an open configuration out of direct contact with the at least one rod contact element 16 via tightening of the bolt 23 and wing nut 24).
For claim 8, Meyer shows the fishing rod guide base member of claim 1, wherein the at least one mating element (Figs. 2-4: 18, 22) comprises a first mating element disposed proximal a first end (Figs. 2-5 and as discussed in Col. 1, lines 65-70: fixed flange 18 on one end), and a second mating element disposed proximal a second end .

Claims 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deason (GB 851,755 A).
For claim 10, Deason shows a fishing rod (Figs. 1, 3 and 5) comprising: a generally cylindrical longitudinal member (as discussed on Page 2, line 130: 12) having predetermined length and a first end comprising a butt and a second end comprising a tip (as is well known in the art of fishing rods); a plurality of fishing line guide base members (as discussed on Page 3, lines 59-61) operatively connected at spaced locations (the spaced locations defined by the entire length of the longitudinal member 12) along the length of the longitudinal member, wherein each of the fishing line guide base members comprises a lower surface (Figs. 1-4 and as discussed on Page 2, lines 126-130: 11) configured to operatively connect to the longitudinal member at the spaced locations, and an upper surface (Figs. 1-4 and as discussed on Page 2, lines 126-130: 10) comprising at least one mating element (the sleeve clip 10 directly engages, or mates with, the ring guide 9), the at least one mating element configured to reversibly connect a predetermined configuration of line guide (as discussed on Page 2, lines 6-16).
For claim 11, Deason shows the fishing rod of claim 10, wherein the plurality of fishing line guide base members (Figs. 1-4 and as discussed on Page 2, lines 126-130: 10, 11) occupy less than a totality of the fishing guide locations of the rod (where the 
For claim 16, Deason shows a fishing rod kit (Figs. 1, 3 and 5) comprising: a fishing rod (as discussed on Page 2, line 130: 12) comprising a plurality of line guide locations (the locations defined by the entire length of the longitudinal member 12), wherein at least one of the line guide locations includes a base member (Figs. 1-4 and as discussed on Page 2, lines 126-130: 11) comprising mating elements (Figs. 1-2: 10, 13 and 14) for reversibly connecting to a line guide member (as discussed on Page 2, lines 6-16: line guide 9); and at least one line guide member (Figs. 1-2 and as discussed on Page 3, lines 59-61: 9) configured to reversibly connect to the mating elements of the at least one base member (as discussed on Page 2, lines 6-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deason in view of Kavanaugh (U.S. Patent No. 3,732,644).
For claim 17, Deason shows the invention as substantially as claimed, but fails to specifically disclose wherein the at least one guide member comprises at least two different line guide types selected from casting, spinning, and roller configurations.
.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1-4 and 6-8. When reading the preamble in the context of the entire claim, the recitation “a fishing line guide base member” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
In this case, the claims fail to positively include a line guide or plurality of line guides as a required part of the invention, and thus the preamble of the claim (fishing line guide base member) merely recites an intended use of the base member and as such does not limit the claims. As detailed in the rejections above, the prior art documents to Omura and Meyer, directed to a reel seat, meet the structural requirements of claim 1 and anticipate the claimed fishing line guide base member.
In response to applicant's argument, with regard to claims 10, 11 and 16, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Because the inner surfaces are circumferential and not planar, Deason neither discloses nor suggests the embodiment of claim 10. For at least these reasons, claim 10, and claims 11 and 16 which depend therefrom, are patentable over Deason.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, with regard to claim 17, “As previously discussed, Deason discloses a figure-8 clamp for clamping a line guide to a fishing rod. Kavanagh, as shown in Figs. 2-4 below, discloses a fishing rod comprising various fixed pairs of fishing line guides, each of which comprises two line guides on opposite sides of a fishing rod. The Examiner has not described, nor does either reference suggest, how two such dissimilar configurations could be combined to either suggest or disclose 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains the rejection of claim 17. The modifying reference to Kavanaugh teaches it is known in the art to provide line guide members (30) arranged along the fishing rod (2) having different sizes and types of eyelets that correspond to different fishing activities (as discussed in Col. 1, lines 37-47). The modification is not replacing the line guide members of Deason and replacing them with the exact embodiment as shown in the reference to Kavanaugh. The modification is taught by Kavanaugh to arrange a plurality of line guide members along the fishing rod having  different sizes and types of eyelets. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643